                                                     Case 2:19-cv-02544-JAM-DB Document 83 Filed 04/12/21 Page 1 of 6


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Don Bivens (admitted pro hac vice)
                                                5 (AZ Bar No. 005134)
                                                  SNELL & WILMER L.L.P.
                                                6 One Arizona Center, Suite 1900
                                                  400 East Van Buren Street
                                                7 Phoenix, AZ 85004-2202
                                                  Telephone: (602) 382-6000
                                                8 Email: dbivens@swlaw.com
                                                9 Attorneys for Plaintiff
                                               10
                                                                       IN THE UNITED STATES DISTRICT COURT
                                               11
                                                                            EASTERN DISTRICT OF CALIFORNIA
                                               12
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                                  SERVICES, INC., a California corporation,
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14                                               STIPULATION FOR EXTENDING
                          L.L.P.




                                                                   Plaintiff,                   TIME FOR DEFENDANTS TO
                                               15                                               RESPOND TO FIRST AMENDED
                                                  v.                                            COMPLAINT AND ORDER
                                               16
                                                  JEFF CARPOFF and PAULETTE                     Complaint Served: Various Dates
                                               17 CARPOFF, husband and wife; LAUREN             Response Deadline: Various Dates
                                                  CARPOFF, an individual; ROBERT V.             New Response Deadline: May 12, 2021
                                               18 AMATO, an individual; PRISCILLA
                                                  AMATO, an individual; ROBERT
                                               19 KARMANN, an individual; RONALD J.
                                                  ROACH, an individual; JOSEPH BAYLISS,
                                               20 an individual; BAYLISS INNOVATIVE
                                                  SERVICES, INC., a California corporation;
                                               21 ARI J. LAUER, an individual; LAW
                                                  OFFICES OF ARI J. LAUER; ALAN
                                               22 HANSEN; an individual; SEBASTIAN
                                                  JANO, an individual; STEVE WILDE, an
                                               23 individual; RYAN GUIDRY, an individual;
                                                  CARRIE CARPOFF-BODEN, an individual;
                                               24 PATRICK MOORE, an individual; HALO
                                                  MANAGEMENT SERVICES LLC, a
                                               25 Nevada limited liability company;
                                                  ALVAREZ & MARSAL VALUATION
                                               26 SERVICES, LLC, a Delaware limited
                                                  liability company; BARRY HACKER, an
                                               27 individual; MARSHALL & STEVENS, INC.,
                                                  a Delaware corporation; COHNREZNICK
                                               28 CAPITAL MARKETS SECURITIES, LLC, a
                                                                                            1    STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 83 Filed 04/12/21 Page 2 of 6


                                       1 Maryland limited liability company;
                                         FALLBROOK CAPITAL SECURITIES
                                       2 CORPORATION, a Florida corporation;
                                         SCOTT WENTZ, an individual; RAINA
                                       3 YEE, an individual; VISTRA
                                         INTERNATIONAL EXPANSION (USA)
                                       4 INC., fka RADIUS GGE (USA), INC., fka
                                         HIGH STREET PARTNERS INC., a
                                       5 Maryland corporation; RADIUS GGE (USA),
                                         INC., fka HIGH STREET PARTNERS INC.,
                                       6 a Maryland corporation; MONTAGE
                                         SERVICES, INC., a California corporation;
                                       7 HERITAGE BANK OF COMMERCE, a
                                         California corporation; DIANA KERSHAW,
                                       8 an individual; CARSON TRAILER, INC., a
                                         California corporation; DAVID ENDRES, an
                                       9 individual; AHERN RENTALS INC., a
                                         Nevada corporation, AHERN AD, LLC, a
                                      10 Nevada limited liability company; EVAN
                                         AHERN, an individual; THE STRAUSS
                                      11 LAW FIRM, LLC, a South Carolina limited
                                         liability company; PETER STRAUSS, an
Snell & Wilmer




                                      12 individual; PANDA BEAR
             50 West Liberty Street

             Reno, Nevada 89501




                                         INTERNATIONAL, LTD., a Hong Kong
                 law offices

                   Suite 510




                                      13 corporation; PANDA SOLAR SOLUTIONS
                    L.L.P.




                                         LLC, a Nevada limited liability corporation;
                                      14 DC SOLAR INTERNATIONAL, INC., a
                                         Nevis corporation; BAYSHORE SELECT
                                      15 INSURANCE, a Bahamian Corporation;
                                         CHAMPION SELECT INSURANCE, a
                                      16 Bahamian Corporation; JPLM DYNASTY
                                         TRUST, a Cook Island Trust; BILLIE JEAN
                                      17 TRUST, a Cook Island Trust; SOUTHPAC
                                         INTERNATIONAL, INC., a Cook Islands
                                      18 Corporation,
                                      19                         Defendants.
                                      20
                                                  IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      21
                                           Services, Inc. (“Solarmore”) and Defendants CohnReznick Capital Market Securities, LLC,
                                      22
                                           Fallbrook Capital Securities Corporation, Alvarez & Marsal Valuation Services, LLC,
                                      23
                                           Montage Services, Inc., Scott Wentz, Raina Yee, Barry Hacker, Vistra International
                                      24
                                           Expansion (USA) Inc., Radius GGE (USA), Inc., and Ahern Rentals, Inc. (hereafter, the
                                      25
                                           “Defendants”) (collectively, the “Parties”), either for themselves or by and through their
                                      26
                                           respective counsel, that:
                                      27
                                      28
                                                                                       2     STIPULATION FOR EXTENDING TIME FOR
                                                                                                 DEFENDANTS TO RESPOND TO FIRST
                                                                                                  AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 83 Filed 04/12/21 Page 3 of 6


                                       1          Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                       2   The Defendants were personally served or waived service on various dates in January 2021;
                                       3          A number of the Defendants executed waivers of service for the First Amended
                                       4   Complaint, which meant that their responses to Solarmore’s First Amended Complaint were
                                       5   not due until March 22, 2021, at the earliest;
                                       6          Solarmore had previously agreed with various Defendants that had been personally
                                       7   served to extend the deadlines to respond to Solarmore’s First Amended Complaint for
                                       8   roughly 28 days until late March 2021;
                                       9          In the interest of having Defendants’ various responsive pleadings or motions to
                                      10   dismiss due on the same date, and thus Solarmore’s various oppositions and replies also due
                                      11   on the same date, Solarmore and certain Defendants stipulated to an extension of the
Snell & Wilmer




                                      12   deadline for Defendants to respond to the First Amended Complaint until April 22, 2021.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   See ECF Doc. No. 71;
                    L.L.P.




                                      14          Following subsequent agreements between Solarmore and other defendants
                                      15   extending the response deadline for those defendants to May 12, 2021, see ECF Nos. 79,
                                      16   81, Counsel for Solarmore and the undersigned Defendants have agreed that Defendants’
                                      17   deadline to respond to Solarmore’s First Amended Complaint shall also be extended to May
                                      18   12, 2021;
                                      19          Additionally, given the numerous legal issues and causes of action asserted against
                                      20   Defendants, Solarmore and Defendants have agreed to, and hereby request, a modest
                                      21   modification of the page limits for briefing on Defendants’ motions to dismiss as follows:
                                      22   twenty (20) pages for Defendants’ initial motions; twenty (20) pages for Solarmore’s
                                      23   oppositions, and ten (10) pages for Defendants’ replies; and
                                      24          Finally, the Parties have agreed that it is in the best interests of the Parties and this
                                      25   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                      26   (a) the hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the
                                      27   Court’s calendar and the motions are deemed submitted on the papers.
                                      28
                                                                                            3   STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 83 Filed 04/12/21 Page 4 of 6


                                       1            This is the second request for an extension.
                                       2            THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                       3            1.     The deadline for the Defendants to answer, object, or otherwise respond to
                                       4   Solarmore Management Services, Inc.’s First Amended Complaint shall be May 12, 2021.
                                       5   Defendants’ motion briefs shall be limited to twenty (20) pages.
                                       6            2.     The deadline for Solarmore to file its oppositions to Defendants’ motions to
                                       7   dismiss shall be July 12, 2021. Solarmore’s oppositions shall be limited to twenty (20)
                                       8   pages.
                                       9            3.     The deadline for Defendants to file replies shall be August 2, 2021.
                                      10   Defendants’ replies shall be limited to ten (10) pages.
                                      11            4.     All discovery and the Rule 26(f) conference between the Parties shall be
Snell & Wilmer




                                      12   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   the hearing date is taken off the calendar and the motions are deemed submitted on the
                    L.L.P.




                                      14   papers.
                                      15            IT IS SO STIPULATED.
                                      16
                                            DATED: April 9, 2021                              SNELL & WILMER L.L.P.
                                      17
                                      18
                                                                                              By: /s/Nathan G. Kanute
                                      19                                                      Nathan G. Kanute
                                                                                              50 W. Liberty Street, Suite 510
                                      20                                                      Reno, NV 89501
                                      21
                                                                                              Don Bivens (admitted pro hac vice)
                                      22                                                      One Arizona Center, Suite 1900
                                                                                              400 East Van Buren Street
                                      23                                                      Phoenix, AZ 85004-2202
                                      24                                                      Attorneys for Plaintiff
                                      25
                                      26
                                      27
                                      28
                                                                                          4        STIPULATION FOR EXTENDING TIME FOR
                                                                                                       DEFENDANTS TO RESPOND TO FIRST
                                                                                                        AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 83 Filed 04/12/21 Page 5 of 6


                                       1
                                           DATED: April 9, 2021                             DATED: April 9, 2021
                                       2
                                       3   NELSON MULLINS RILEY &                           DURIE TANGRI LLP
                                           SCARBOROUGH
                                       4
                                       5   By: /s/Lauren Deeb (with permission)             By: /s/Henry Huttinger (with permission)
                                       6   Lauren Deeb                                      Henry Huttinger
                                           Pacific Gateway, Ste 900                         953 East 3rd Street
                                       7   19191 So Vermont Ave                             Los Angeles, CA 90013
                                           Torrance, CA 90502                               Email: mproctor@durietangri.com
                                       8   Attorneys for CohnReznick Capital Market         Attorneys for Alvarez & Marsal Valuation
                                           Securities, LLC                                  Services, LLC
                                       9
                                      10
                                           DATED: April 9, 2021                             DATED: April 9, 2021
                                      11
Snell & Wilmer




                                           KENDALL BRILL & KELLY LLP                        DILLINGHAM & MURPHY, LLP
                                      12
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13
                    L.L.P.




                                           By: /s/Patrick J. Somers (with permission)       By: /s/Dennis J. Kelly (with permission)
                                      14   Patrick J. Somers                                Dennis J. Kelly, Esq.
                                           10100 Santa Monica Blvd, Ste 1725                601 Montgomery St, Ste 1900
                                      15   Los Angeles, CA 90067                            San Francisco CA 94111
                                           Attorneys for Fallbrook Capital Securities       Attorneys for Montage Services, Inc.,
                                      16   Corporation                                      Scott Wentz, and Raina Yee
                                      17
                                      18   DATED: April 9, 2021                             DATED: April 9, 2021

                                      19   QUINN EMANUEL URQUHART &                         HOMER BONNER JACOBS ORTIZ,
                                           SULLIVAN, LLP                                    P.A.
                                      20
                                      21
                                           By: /s/Terry L. Wit (with permission)            By: /s/Adam Schwartz (with permission)
                                      22   Terry L. Wit                                     Adam L. Schwartz (pro hac vice
                                           50 California St, 22nd Flr                       application forthcoming)
                                      23   San Francisco CA 94111                           1200 Four Seasons Tower
                                      24   Attorneys for Vistra International               1441 Brickell Ave
                                           Expansion (USA) Inc. and Radius GGE              Miami, FL 33131
                                      25   (USA), Inc.                                      Attorneys for Barry Hacker

                                      26
                                           DATED: April 9, 2021
                                      27
                                      28   FOX ROTHSCHILD LLP
                                                                                        5       STIPULATION FOR EXTENDING TIME FOR
                                                                                                    DEFENDANTS TO RESPOND TO FIRST
                                                                                                     AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 83 Filed 04/12/21 Page 6 of 6


                                       1
                                       2   By: /s/Jaemin Chang (with permission)
                                       3   Jaemin Chang
                                           345 California Street, Suite 200
                                       4   San Francisco, CA 94104
                                           Attorneys for Ahern Rentals, Inc.
                                       5
                                       6
                                       7
                                       8
                                                IT IS SO ORDERED.
                                       9
                                      10   DATED: April 9, 2021                    /s/ John A. Mendez
                                                                                   THE HONORABLE JOHN A. MENDEZ
                                      11
                                                                                   UNITED STATES DISTRICT COURT JUDGE
Snell & Wilmer




                                      12
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13
                    L.L.P.




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                   6   STIPULATION FOR EXTENDING TIME FOR
                                                                                           DEFENDANTS TO RESPOND TO FIRST
                                                                                            AMENDED COMPLAINT AND ORDER
